Citation Nr: 0012504	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for depression, to include 
a mood disorder, secondary to service-connected bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from November 1963 to October 
1965.  This appeal comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1998 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Buffalo, New York which denied the benefit sought on 
appeal.     


FINDING OF FACT

There is competent medical evidence of record suggesting that 
a currently diagnosed mood disorder is causally or 
etiologically related to the veteran's service-connected 
bilateral hearing loss. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
depression, to include a mood disorder, secondary to service-
connected bilateral hearing loss is well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed a mood disorder 
secondary to his service-connected bilateral hearing loss.  
The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumptive period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  

Post-service outpatient VA treatment records show that the 
veteran was seen for a psychological evaluation by a 
psychologist at the Syracuse, New York VA Medical Center 
(VAMC) in May 1997.  In addition to bilateral hearing 
problems, the veteran presented with complaints of lack of 
energy, inertia, feelings of hopelessness with regard to 
obtaining employment, mood problems including depression, 
anxiety, irritability, concentration problems and serious leg 
pain.  The veteran was diagnosed with a mood disorder, not 
otherwise specified (NOS), with atypically depressed, anxious 
and irritable features and psychological factors affecting 
physical condition.     

In August 1997, the VA psychologist who examined the veteran 
in May 1997 prepared a statement in which he indicated that 
based on his review of the veteran's records, including the 
psychological evaluation and personal interview conducted in 
May 1997, that the veteran's "[m]ood [d]isorder NOS is due 
to his hearing problems and their resultant impact on his 
life and employability which is major."

In November 1997, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he had 
feelings of frustration and disappointment associated with 
his inability to obtain employment due to his hearing 
disorder.  The veteran also indicated that he was 
experiencing difficulty with his wife due to financial 
problems and he also had difficulty understanding her at 
times.  The VA examiner found the veteran's mental status 
examination to be within normal limits.  The VA examiner 
stated, 

I could not detect during this interview 
any psychopathology including adjustment 
disorder with depressed mood, or even 
mood disorder NOS.  It was very obvious 
that the patient's hearing impairment did 
cause a significant impact on the 
patient's ability to find a job and has 
also probably affected the patient's 
marital life, but this impact did not 
cause a significant psychological 
impairment, as could be detected from 
this interview.  

Based on the aforementioned evidence, the Board concludes 
that the pertinent evidence is in a state of equipoise as to 
the question of whether the veteran's mood disorder was 
aggravated or caused by his service-connected bilateral 
hearing disorder.  Specifically, the evidence of record 
contains one opinion indicating that the veteran has a 
current mood disorder secondary to his bilateral hearing loss 
and another opinion indicating that the veteran does not have 
a current mood disorder secondary to his bilateral hearing 
loss.  Under such circumstances, the Board concludes that the 
veteran's claim is well grounded.  See 38 U.S.C.A. § 5107(b).


ORDER

The claim for service connection for depression, to include a 
mood disorder, secondary to service-connected bilateral 
hearing loss is well grounded, and the appeal is granted to 
this extent.


REMAND

In light of the aforementioned evidence, the Board is not 
satisfied that all relevant facts pertaining to this well-
grounded claim have been properly and sufficiently developed 
in accordance with VA's duty to assist.  See 38 U.S.C.A. § 
5107(a).  In this regard, the Board notes that the record 
shows that the veteran was diagnosed with a mood disorder 
secondary to service-connected bilateral hearing loss by a 
psychologist in May 1997.  However, in the November 1997 VA 
examination report, the veteran was not shown to have a mood 
disorder secondary to service-connected bilateral hearing 
loss.  It is not clear from the November 1997 VA examination 
report whether the veteran was examined by a psychiatrist or 
a general practitioner since the physician was described in 
the examination report as a "Staff Physician.".  Under 
these circumstances it is the Board's opinion that the 
veteran should be afforded an examination by a psychiatrist.  
Additionally, while this matter is in remand status, any and 
all records documenting treatment received by the veteran for 
a mood disorder should be obtained and associated with the 
claims file.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain a complete list of all physicians 
and healthcare providers from whom he has 
received treatment for depression and/or 
a mood disorder.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file any treatment records 
that have not been previously obtained.  

2.  The veteran should then be afforded a 
psychiatric examination by a 
psychiatrist.  All evaluations, tests and 
studies deemed necessary should be 
accomplished, and complaints and clinical 
manifestations should be reported in 
detail.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  In light of the 
evidence of record and the findings of 
the examination, the examiner is 
requested to offer an opinion as to (1) 
whether the veteran currently has 
depression, to include a mood disorder, 
or any other psychiatric disorder, and 
(2) whether it is at least as likely as 
not that a psychiatric disorder is 
causally or etiologically related to the 
service-connected bilateral hearing loss.  
The complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 


